DETAILED ACTION
This action is in response to the amendment filed 3/13/2022.  Claims 1 and 11 are currently amended.  No claims are newly added.  Claims 3, 4 and 14 have been canceled.  Presently, claims 1, 2 and 5-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/13/2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see Drawings section on page 5 of the response dated 3/13/2022, with respect to the objections to the drawings noted in the Office action dated 12/20/2021 have been fully considered and are persuasive.  It is considered that the replacement figures submitted 3/13/2022 overcomes the issues related to poor line quality and that the cancellation of claim 14 overcomes the objections to the drawings related to claim 14 noted in the Office action dated 12/20/2021.  The objections to the drawings noted in the Office action dated 12/20/2021 have been withdrawn. 

Applicant’s arguments, see Claim Rejections 35 U.S.C. 112 section on page 5 of the response dated 3/13/2022, with respect to the rejections of claims 11 and 12 under 35 U.S.C. 112(b) as provided in the Office action dated 12/20/2021 have been fully considered and are persuasive.  It is considered that the amendment to claim 11 overcomes the rejection of claims 11 and 12 under 35 U.S.C. 112(b) as provided in the Office action dated 12/20/2021.  The rejection of claims 11 and 12 under 35 U.S.C. 112(b) as provided in the Office action dated 12/20/2021 have been withdrawn. 

Applicant’s arguments, see Claim Rejections 35 U.S.C. 102 section and Claim Rejections 35 U.S.C. 103 section on pages 5-9 of the response dated 3/13/2022, with respect to the rejections of claims 1, 2, 6-8 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 102878730A), claims 3-5 under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 10878730A) in view of Bayyouk et al. (US 9822894) and claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102878730A) in view of Zhan (US 9689595) as provided in the Office action dated 12/20/2021 have been fully considered and are persuasive.  It is considered that the arguments relating to features related to “a length of the middle portion is less than a length of the extension section, and an outer diameter of the middle portion is greater than an outer diameter of the edge portion, so that a gap having an annular shape is defined between an inner wall of the extension section and an outer wall of the edge portion, and the gap communicates with the groove” are persuasive.  The rejections of claims 1, 2 and 5-13 as provided in the Office action dated 12/20/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest an electronic expansion valve having a valve body having a main body section, an extension section and a step section, a valve seat core having a tubular body and a limiting step, a groove is defined by an inner wall of the air outlet pipe, the extension section and an outer wall of the tubular body in a surrounding mode and configured for accommodating a welding ring wherein the tubular body comprises a middle portion and an edge portion, the middle portion is located between the limiting step and the edge portion, and the middle portion forms an interference fit with the extension section and a length of the middle portion is less than a length of the extension section, and an outer diameter of the middle portion is greater than an outer diameter of the edge portion, so that a gap having an annular shape is defined between an inner wall of the extension section and an outer wall of the edge portion, and the gap communicates with the groove in combination with the other limitations of the claim.
Claims 2 and 5-13 depend from claim 1, either directly or indirectly, and, therefore, contain the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753